DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants filed a second preliminary amendment on 10/11/21, which included a petition to accept colored drawings and amendments to the specification. Since the first action on the merits was mailed to applicants on 09/03/2021 this response has been considered as a response to the non-final office action mailed on 09/03/2021. It is noted that applicants have not set forth any claim amendments or arguments regarding the claim objections and rejections of record. As such, all objections and rejections of record are maintained and reiterated below. Applicant’s petition for colored drawings filed on 10/11/2021 in response to the office action dated 09/03/2021 is entered and granted. The granted petition was mailed on 11/02/2021. 
Claim Objections (Maintained and Reiterated Below)
Claims 14 and 16 are objected to because of the following informalities:
Claim 14 recites “wherein after the first treatment cycle, wherein the subsequent…” This is grammatically incorrect. It should read “wherein after the first treatment, the second treatment cycle…”
Claim 16 recites “The method of claim 1, the stem cells…” This is grammatically incorrect. It should read “The method of claim 1, wherein the stem cells…”  

Appropriate correction is required.

Claim Interpretation (Maintained and Reiterated Below)
	Claim 1 recites “wherein the administration is performed with one or more treatment cycles, wherein one treatment cycle comprises dosing three unit dosages each at a dosing interval of two to six weeks”. This is interpreted by the examiner as meaning the administration of stem cells occurs over one or more treatment cycles, where each treatment cycle comprises the administration of stem cells as three separate doses at different time points, each dose separated by an interval of two to six weeks. A suggested language for the claim for the claim could be “A method for treating a polyglutamine (polyQ) disease comprising, parenterally or locally administering an effective amount of stem cells, wherein the stem cells are administered in one or more treatment cycles, and wherein each treatment cycle comprises the administration of stem cells as three separate doses at three different time points,  wherein each administration time point is separated by an interval of two to six weeks.
Additionally, the term polyQ disease is not defined in the instant specification. The art teaches that polyQ diseases are defined as diseases caused by an increase in CAG repeats in the translated regions of unrelated genes. Therefore, the term polyQ disease is interpreted as meaning any disease resulting from the increase in CAG repeats.

Claim Rejections - 35 USC § 112 (Maintained and Reiterated Below)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-5- Claims 3-5 recite the limitation “wherein the SCA is...”  However, claim 1, from which claims 3-5 depend, lack any recitation of the term “SCA”. Therefore, there is insufficient antecedent basis for this limitation in the claim. 
For purposes of examination, claims 3-5 are interpreted as depending from claim 2, which does recite spinocerebellar ataxias (SCA). 
Regarding claim 6- Claim 6 recites the limitation “wherein the mesenchymal stem cells are…” However, claim 1, from which claim 6 depends, lacks any recitation of the term “mesenchymal stem cells”. Therefore, there is insufficient antecedent basis for this limitation in the claim.  
For purposes of examination, claim 6 is interpreted as the “The method of claim 1, wherein the stem cells are…”
Regarding claim 7- Claim 7 recites the limitation “wherein the QPSC population…” However, claim 1, from which claim 7 depends, lacks any recitation of the term QPSC. Therefore, there is insufficient antecedent basis for this limitation in the claim. 
For purposes of examination, claim 7 is interpreted as depending from claim 6, which does recite a quadri-positive stromal cell (QPSC) population. 
Furthermore, claim 7 recites the phrase "strongly expresses at an intensity over 70%". The phrase “strongly expresses” and “intensity over 70%” are relative terms that render the claim indefinite.  The terms "strongly" and/or “intensity” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, the metes and bounds of the claimed invention are unclear.
Regarding claim 8- Claim 8 recites “wherein the ADSCs are OFSC populations…” However, claim 1, from which claim 8 depends, lacks any recitation of the terms “ADSCs” or “OFSC”. As such, there is insufficient antecedent basis for this limitation in the claim. Furthermore, the term ADSC is not defined in the claims nor the instant specification. 
Therefore, for purposes of examination, the term “ADSCs” is interpreted as stem cells which is consistent with the terminology in claim 1. 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
A method for treating a polyglutamine (polyQ) disease comprising, parenterally or locally administering an effective amount of autologous or allogenic mesenchymal stem cells (MSCs), wherein the administration is performed as one or more treatment cycles, and wherein each treatment cycle comprises the administration of MSCs on three occasions with each administration separated by an interval of two to six weeks.
does not reasonably provide enablement for
ANY stem cell derived from ANY tissue and ANY animal species.
 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of invention.
Breadth of the claims- Claims 1-16 are directed to a method of treating ANY polyglutamine (polyQ) disease in ANY subject by the administration of ANY type of stem cell derived from ANY tissue and from ANY animal species. The stem cells are administered as one or more treatment cycles, with each cycle comprising the administration of stem cells on three separate occasions. While the dosing regimen is limited, the compositions to be administered are broad.
Nature of the invention- The specification teaches that ataxias are a clinically and genetically heterogeneous group of neurodegenerative diseases that variably affect the cerebellum, brainstem, and Specification page 1, paragraph 0002). Spinocerebellar ataxia (SCA) is characterized by the degeneration of neuronal tissues, especially in the nucleus or neural pathway of the cerebellum, brain stem, or spinal cord (Specification page 1, paragraph 0002). Currently, there is no effective treatment or cure for SCA (Specification page 1, paragraph 0002). As such, the applicants devised a method of treating SCA by the administration of stem cells (Specification page 1, paragraph 0005).
The specification teaches the use of mesenchymal stem cells, specifically quadri-positive stromal, or Stemchymal®, cells, which are human adipose tissue-derived stem cells (Specification page 6, paragraph 0041; page 11, paragraph 0059). The specification further teaches that ADMSCs were isolated, purified, and maintained in Steminent Biotherapeutics (SBI) proprietary culture medium (Specification page 11, paragraph 0059). Once the cells reached passage 12 they were designated QPSCs and demonstrated high expression of CD273, CD46, CD55, and CXCR4 (Specification page 11, paragraph 0059). QPSCs were administered to MJD84.2 (B6;CBA-Tg(ATXN3*)84.2Cce/IbezJ) mice, an established animal model for human Machado-Joseph disease (i.e. spinocerebellar ataxia 3 or SCA3) (Specification page 9, paragraph 0057). Mice were administered QPSCs at 21, 23, and 25 weeks and evaluated for behavior using a modified-SHIRPA, footprint analysis, and rotarod tests (Specification page 11, paragraph 0059). QPSCs were intravenously infused at a dose of 2.5 x 10^7 cells/kg of bodyweight (Specification page 13, paragraph 0068). SCA3 mice that were administered QPSC cells demonstrated functional improvement as measured by the above behavioral tests (Specification page 17, paragraph 00101; Figs 4-7). Furthermore, the administration of QPSCs decreased the amount of body weight loss during the course of the disease (Specification page 18, paragraph 00102). The specification also teaches that intravenously administered QPSCs demonstrated intracranial localization, expressed neurotrophic factors, and reduced reactive oxygen species (Specification page 19, paragraph 00103; Figs 10-14). Specification page 20, paragraph 00105-00107).
The teachings of the above specification are not sufficient to enable the entire scope of the claims because, while it teaches that the administration of human QPSCs led to behavioral improvements in a mouse model of SCA3 and in human SCA2 and SCA3 subjects, the specification fails to teach the administration of ANY stem cell from ANY tissue, or that such administration could similarly lead to clinical improvement. Additionally, while the specification teaches that human QPSCs were able to promote functional recovery in mouse subjects, there are no teachings in the specification to indicate that the xenogeneic administration across other species barriers could also lead to clinical improvement. 
	State of the prior art- The state of the art teaches that polyglutamine diseases are fatal neurological disorders that affect the central nervous system and are caused by mutations in disease genes that contain CAG trinucleotide expansions in their coding regions (Siska et al. 2015). These mutations result in pathological proteins that form intranuclear aggregates and cause neuronal cell death in specific brain regions (Siska et al. 2015). Currently, there is no cure for these diseases and only symptomatic treatments are available (Siska et al. 2015). However, stem cell therapy may offer a novel approach for neuronal cell replacement (Siska et al. 2015). For example, several studies have identified that the administration of bone marrow or umbilical cord mesenchymal stem cells (MSCs) led to therapeutic improvements in mouse models of polyQ diseases (Siska et al. 2015). The precise mechanism of actions is not clearly understood, but it is hypothesized that MSCs either promote regeneration through trophic support or directly differentiate into neuronal cell populations (Siska et al. 2015). In addition to mouse studies, one human clinical trial demonstrated that the intravenous and intrathecal administration of allogeneic umbilical cord-derived MSCs was both safe and demonstrated some therapeutic efficacy in the treatment of SCA (Jin et al. 2013, Reference 2 of the IDS filed 05/12/2021). However, the efficacy of other types of stem cells were unpredictable. 
Siska et al. 2015). However, while these attempts demonstrated promising results in rodent models, similar transplantations in clinical trials failed to significantly mitigate the symptoms of the disease (Siska et al. 2015; Benraiss et al. 2011). Grafted cells showed little integration in the affected regions of the brain, which may have been the result of graft rejection (Siska et al. 2015; Benraiss et al. 2011). Furthermore, while some therapeutic efficacy was observed in some instances of fetal striatal tissue transplantation, the effect appeared to be transient (Benraiss et al. 2011). It is also difficult to ascertain the therapeutic efficacy of fetal striatal tissue as the clinical studies performed were variable, lacked controls, and used different clinical and motor outcome measures for evaluation (Benraiss et al. 2011). The art teaches another alternative approach to fetal striatal tissue or MSCs is the use of embryonic or induced pluripotent stem cells for cell replacement therapies (Siska et al. 2015). Both cell types have the benefit of being capable of differentiating into neuronal cell populations (Siska et al. 2015; Benraiss et al. 2011). However, both embryonic stem cells and induced pluripotent stem cells (iPSCs) carry the risk of teratoma formation (Benraiss et al. 2011). Additionally, embryonic stem cells express human leukocyte antigen class I molecules in both a differentiated and undifferentiated state, and therefore may elicit a local immune response or graft rejection (Benraiss et al. 2011). While iPSCs could avoid graft rejection, as they could be derived from patient tissue, their use would require the genetic modification of the polyQ mutation (Benraiss et al. 2011; Sisak et al. 2015). In either case, the art fails to teach the administration of such cells for the treatment of polyQ diseases.
	Regarding xenogeneic transplantation/administration, MSCs were thought to be an immune-privileged cell type due to their low immunogenicity (Ankrum et al. 2014). However, more recent evidence has indicated that this may not be the case. While less immunogenic then other cell types, allogeneic MSCs were shown to elicit both humoral and cellular immune responses in vivo, leading to  (Ankrum et al. 2014). This may partially explain why allogeneic MSC transplants result in poor donor engraftment, with most MSCs dying within 48hrs of transplantation. Conversely, syngeneic transplants demonstrate durable engraftment (Ankrum et al. 2014). Methods to improve donor engraftments during allogenic transplants have also been proposed and include treating the recipient with immunosuppressive drugs or modifying the MSCs to be less immunogenic (Ankrum et al. 2014). However, in many cases it is thought that the therapeutic efficacy of MSCs is due to their production of exosomes and soluble mediators, rather than donor cell engraftment (Ankrum et al. 2014). Whether a particular treatment requires cell engraftment or exosome/soluble mediator production could explain why hundreds of different clinical trials report various therapeutic outcomes (Kean et al. 2013).  In the case of polyQ diseases, the art teaches that the administration of allogenic human umbilical cord-derived MSCs were both safe and resulted in some clinical improvement (Jin et al. 2013). However, the current art of record fails to teach the xenogeneic administration of MSCs from ANY species to ANY species, or to indicate whether such a treatment would provide any therapeutic benefits.
	In summary, the state of the art teaches that mesenchymal stem cells were capable of eliciting therapeutic benefits during the treatment of polyQ diseases. However, the safety and efficacy of other stem cell populations for the treatment of polyQ diseases were unpredictable. Furthermore, the safety and efficacy of xenogeneic stem cells, even those derived from mesenchymal tissue, were unknown for the treatment of polyQ diseases. 
	Level of ordinary skill in the art and experimentation- The level of one of ordinary skill in the art is high. However, the specification does not describe the invention commensurate in scope with the claims. Additionally, because of the unpredictability in the art as demonstrated by the discussion above, one of ordinary skill would not be able to use the present disclosure and the teachings of the art to practice the entire scope of the claimed invention. Furthermore, the experimentation necessary to use 

Claim Rejections - 35 USC § 103 (Maintained and Reiterated Below)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. Curr Neurovasc Res. 2013;10(1):11-20 (NPL reference 2 of the IDS filed 05/12/2021, hereinafter referred to as Jin et al) in view of Golpanian et al. Stem Cells Transl Med. 2016;5(2):186-191 (hereinafter referred to as Golpanian et al) and Srijaya et al. J Transl Med. 2014;12:243 (hereinafter referred to as Srijaya et al).
Regarding claim 1- Jin et al teaches that hereditary spinocerebellar ataxia (SCA) is a devastating, incurable disease (Abstract). SCA constitutes a heterogeneous group of hereditary neurodegenerative diseases that are characterized by cerebellar ataxia (Introduction, paragraph 01). They teach that more than 30 types of SCA have been recognized based on the chromosomal location of the CAG repeats (which cause the disease). (Introduction, paragraph 01). While individual phenotypes may have some Introduction, paragraph 01). Importantly, Jin et al teaches that transplantation of stem cells offer a promising therapeutic approach for neurodegenerative disorders (Abstract; Introduction, paragraph 02). As such, they investigated the feasibility, efficacy, and safety of human umbilical cord mesenchymal stem cells (UCMSCs) for the treatment of SCA (Abstract). 
	Jin et al teaches that patients between 16 and 65 years of age and genetically diagnosed with SCA1, SCA2, or SCA3 were selected for treatment (Patient enrollment, page 12). Each patient received four consecutive allogeneic USMSC treatments at 1-week intervals (i.e. a treatment cycle) at a dose of 2 x 10^7 USMSCs or 1 x 10^6 cells/kg of body weight (i.e. a unit dose) (Cell therapy protocol, page 12; Discussion, paragraph 04). UCMSCs were administered both intravenously and intrathecally (i.e. parenterally and locally) (Cell therapy protocol, page 12). Among the 16 patients, most demonstrated improved Berg Balance Scale (BBS) and International Cooperative Ataxia Rating Scale (ICARS) scores continuing for at least 6 months, which indicated that USMSC therapy could alleviate SCA symptoms (Abstract; Efficacy of UCMSCs therapy, page 14-16; Table 3-4; Fig 3-4; Discussion, paragraph 05). Lastly, Jin et al teaches that, while their study demonstrated therapeutic improvement following UCMSC administration, no consensus regarding the optimal dose of stem cells or the route of administration has been reached (Discussion, paragraph 04). They teach that additional studies are needed to enhance the beneficial effects of UCMSC transplantation, especially the most suitable periods of treatment, dose of MSCs, and route of administration (Discussion, paragraph 04 and 08). 
	Regarding claims 2-5- Jin et al teaches that treatment of SCA1, SCA2, and SCA3 patients by the administration of UCMSCS (Abstract; Patient enrollment, page 12; Cell  therapy protocol, page 12).
	Regarding claim 6- Jin et al teaches the administration of UCMSCS (i.e. a mesenchymal stem cell population (Abstract; Cell therapy protocol, page 12)
Regarding claims 9-10- Jin et al teaches that UCMSCs were administered intravenously (Cell therapy protocol, page 12).
	Regarding claim 13- Jin et al teaches that UCMSCs were administered at a dose of 2 x 10^7 USMSCs or 1 x 10^6 cells/kg of body weight (Cell therapy protocol, page 12; Discussion, paragraph 04). Additionally, it would be obvious to one of ordinary skill in the art to optimize the dose of stem cells for the treatment of PolyQ disease. One of ordinary skill would be motivated to do so to achieve maximum clinical benefit while reducing adverse effects. One of ordinary skill would expect a reasonable chance of success as the optimization of therapeutic dosages were routine in the art prior to the effective filing date of the claimed invention.
	While Jin et al teaches a method of treating SCA with a treatment cycle comprising the weekly administration of UCMSCs for four consecutive weeks, they fail to teach wherein the treatment cycle comprises administration of three doses at an interval of two to six weeks (claim 1) or the interval is bi-weekly (claim 15).
Regarding claims 1 and 15-Golpanian et al teaches that a critical step in the development of any new therapeutic agent is the establishment of the optimal dosage and route of administration (Introduction, paragraph 01). Additionally, they teach that this can be difficult for biologics (such as cell therapies) where the mechanism of action is not well understood (Introduction, paragraph 01). Lastly, they teach that guidance for the assessment of investigational cellular and gene therapy products includes determining the pharmacologically effective dose range, optimization of the route of administration, optimization of the timing of administration relative to disease onset, optimizing the dosing schedule, and characterization of the putative mechanisms of action (Introduction, paragraph 01).
	Srijaya et al teaches that numerous uncertainties existed in clinical trials related to stem cells: like the best route of administration, appropriate dosage, duration, and several other applications (Abstract). They teach that factors such as the source of stem cells, their functionality, disease stage, Treatment modalities: doses and duration, paragraph 02). Additionally, they teach that further evaluation of the efficacy, in terms of safety and functional outcome of repeated dose/duration periods, can result in major advances in stem cell treatment strategies when compared to traditional therapies (Treatment modalities: doses and duration, paragraph 02).  Furthermore, while the administration of MSCs have produced promising results in clinical trials, the underlying dose and follow up dose associated mechanisms remain unclear (Treatment modalities: doses and duration, paragraphs 02-03). As such, it is possible that determining the efficacy associated with a dose and single or repeated infusions could translate into significant clinical benefits (Treatment modalities: doses and duration, paragraph 03). Lastly, Srijaya et al teaches that the unique tropism of cell therapy has to be taken into account for optimization of cell infusion doses and duration of treatment to prevent cell losses for effective transplantation (Treatment modalities: doses and duration, paragraph 03).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating SCA taught by Jin et al by optimizing the interval or duration of treatment. One of ordinary skill in the art would have been motivated to do so as Jin et al teaches there is a need for determining the most suitable periods of treatment, dose of MSCs, and route of administration. Furthermore, one of ordinary skill would be motivated to optimize the interval and duration of treatment as this is a necessary step for the development of cellular therapies, and doing so could improve therapeutic outcomes, as taught by Golpanian et al and Srijaya et al. One of ordinary skill would have a reasonable expectation of success as the duration and interval of treatment are result-effective variables with a finite number of solutions. Therefore, an artisan of ordinary skill would expect that trying each of the finite number of solutions would predictably lead to the claimed method.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. Curr Neurovasc Res. 2013;10(1):11-20 (NPL reference 2 of the IDS filed 05/12/2021, hereinafter referred to as Jin et al) in view of Golpanian et al. Stem Cells Transl Med. 2016;5(2):186-191 (hereinafter referred to as Golpanian et al) and Srijaya et al. J Transl Med. 2014;12:243 (hereinafter referred to as Srijaya et al) as applied to claim 1 above, and further in view of US20150216908. Lee et al. (2015) (Reference 1 of the IDS filed 08/18/2020, hereinafter referred to as Lee et al) and Siska et al. Front Neurosci. 2015;9:247 (hereinafter referred to as Siska et al).
The teachings of Jin et al, Golpanian et al, and Srijaya et al regarding the limitations of claims 1 and 6 have been discussed previously.
Regarding claim 7- Additionally, Jin et al teaches that mesenchymal stem cells are a heterogeneous population of stromal cells isolated from multiple tissues including bone marrow, adipose tissue, umbilical cord blood, and perivascular tissues (Discussion, paragraph 02). They teach that MSCs were capable of differentiating into multiple lineages, including neural cell types, and can stimulate repair of the central nervous system (CNS) through the release of soluble factors (Discussion, paragraph 02). 
However, Jin et al, Golpanian et al, and Srijya et al fail to teach wherein the cells are a population of quadri-positive stromal cells (QPSCs) that are at least 70% homogenous and express the cell markers CD273, CD46, CD55, and CXCR4, but not CD45 (claim 7).
Siska et al also teaches that poly glutamine diseases are fatal neurological disorders that affect the CNS and are caused by CAG repeats disease genes (Abstract). They teach that novel therapeutic approaches focus on the development of cell replacement therapies that either replace the damaged neurons directly, or activate endogenous neurogenesis in the brain (Stem cell-based therapies of polyQ diseases, paragraph 02). Furthermore, Siska et al teaches that MSCs exert neuroprotective effects in Stem Cell-based therapies of polyQ diseases, paragraph 06).  Additionally, they teach that several lines of evidence indicate that transplantation of MSCs in the brain promotes synaptic transmission of neuronal networks and regeneration of the Purkinje cell layer (affected in polyQ diseases) (Stem cell-based therapies of polyQ diseases, paragraph 09). It is thought that MSC elicit these effects either by direct communications with CNS cell types or from the delivery of trophic factors (Stem cell-based therapies of polyQ diseases, paragraph 09). Lastly, Siska et al teaches that several studies using different types of MSCs (particularly bone marrow and umbilical cord-derived) have demonstrated the therapeutic benefit of different MSC subtypes (Table 1; Stem cell-based therapies of polyQ diseases, page 3-5). 
Lee et al teaches a quadri-positive stromal cell population which has at least 70% cell homogeneity and expresses CD273, CD55, CD46, and CD55, but does not express CD45 (Specification page 1, paragraph 0007; Fig. 2). They teach that the QPSC population can strongly express CD273 (Specification page 1, paragraph 0007). Lee et al further teaches that QPSC populations express genes of growth factors including those for neurotrophic factors (Specification page 4, paragraph 0071). Lastly, Lee et al teaches that QPSCs may be administered for the treatment of several diseases, including degenerative diseases affecting the neural system (Specification page 6, paragraph 0091-0094). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating SCA taught by Jin et al, Golpanian et al, and Srijya et al and replace UCMSCS with QPSCs. One of ordinary skill in the art would have been motivated to try additional MSC subtypes for treatment, including QPSCs as Lee et al teaches they express neurotrophic factors and may be used in the treatment of degenerative diseases of the neural system. One of ordinary skill would have a reasonable expectation of success as MSCs were known to promote the repair of CNS tissue, as taught by Jin et al and Siska et al. Therefore, one of ordinary skill in .

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. Curr Neurovasc Res. 2013;10(1):11-20 (NPL reference 2 of the IDS filed 05/12/2021, hereinafter referred to as Jin et al) in view of Golpanian et al. Stem Cells Transl Med. 2016;5(2):186-191 (hereinafter referred to as Golpanian et al) and Srijaya et al. J Transl Med. 2014;12:243 (hereinafter referred to as Srijaya et al) as applied to claim 1 above, and further in view of US20120288480. Jennifer Hui-Chun Ho (2012) (Reference 1 of the IDS filed 05/12/2021, hereinafter referred to as Ho), Siska et al. Front Neurosci. 2015;9:247 (hereinafter referred to as Siska et al) and Lee et al. Ann Neurol. 2009:671-81 (hereinafter referred to as Lee et al. 2009).
The teachings of Jin et al, Golpanian et al, and Srijaya et al regarding the limitations of claim 1 have been discussed previously.
Regarding claim 8- Additionally, Jin et al teaches that mesenchymal stem cells are a heterogeneous population of stromal cells isolated from multiple tissues including bone marrow, adipose tissue, umbilical cord blood, and perivascular tissues (Discussion, paragraph 02). They teach that MSCs are capable of differentiating into multiple lineages, including neural cell types, and can stimulate repair of the central nervous system (CNS) through the release of soluble factors (Discussion, paragraph 02). 
However, Jin et al, Golpanian et al, and Srijaya et al fail to teach wherein the stem cells are orbital fat-derived stem cells (OFSC) expressing at least CD90, CD105, CD29, CD44, CD49b, CD49e, CD48, and HLA-ABC and without expressing CD133, CD31, CD106, CD146, CD45, CD14, CD117 (claim 8).
Siska et al also teaches that poly glutamine diseases are fatal neurological disorders that affect the CNS and are caused by CAG repeats disease genes (Abstract). They teach that novel therapeutic Stem cell-based therapies of polyQ diseases, paragraph 02). Furthermore, Siska et al teaches that MSCs exert neuroprotective effects in rodent models of neurodegenerative disease, are highly proliferative, and express low levels of major histocompatibility complex antigens, which may result in a lower risk of graft rejection (Stem Cell-based therapies of polyQ diseases, paragraph 06).  Additionally, they teach that several lines of evidence indicate that transplantation of MSCs in the brain promotes synaptic transmission of neuronal networks and regeneration of the Purkinje cell layer (affected in polyQ diseases) (Stem cell-based therapies of polyQ diseases, paragraph 09). It is thought that MSC elicit these effects either by direct communications with CNS cell types or from the delivery of trophic factors (Stem cell-based therapies of polyQ diseases, paragraph 09). Lastly, Siska et al teaches that several studies using different types of MSCs (particularly bone marrow and umbilical cord-derived) have demonstrated the therapeutic benefit of MSC cell types (Table 1; Stem cell-based therapies of polyQ diseases, page 3-5). 
Lee et al. 2009 teaches that Huntington’s disease (HD) is characterized by the expansion of CAG repeats in the huntingtin gene and results in the loss of medium spiny neurons in the striatum (Page 671, paragraph 01). While intrastriatal transplantation of human fetal striatal tissue has been attempted, such treatment did not alter the toxic effects of mutant huntingtin protein (Page 671, paragraph 01). However, stem cells may offer some therapeutic benefit via indirect mechanisms such as the production of paracrine mediators (Page 671, paragraph 01). However, the availability of stem cells is often limited (Page 671, paragraph 01). Lee et al. 2009 teaches that one solution to the limited availability of stem cells I the use of adipose-derived stem cells, which can be easily isolated from waste tissue remaining after liposuction (Page 671, paragraph 02). ASCs are multipotent stem cell and can even be differentiated into nervous system cells (Page 671, paragraph 02). Importantly, Lee et al. 2009 teaches that transplantation of ASCs into the CNS of mice in a mouse model of HD led to detectable Abstract; Page 672, Animal models and ASC transplantation; Page 673-674, ASC transplantation delays phenotype progression in the R6/2 transgenic model of HD; Page 675-676, ASC Injection reduces striatal degeneration and formation of ubiquitin-positive aggregates; Discussion, paragraphs 01).
Ho teaches that orbital fat tissues are a novel source for multi-potent stem cells which possess therapeutic potential and may be used for cellular therapy (Abstract). Ho teaches that orbital fat stem cells (OFSCs) demonstrate cell surface markers consistent with mesenchymal rather than hematopoietic or epithelial cell types (Specification page 1, paragraph 0017). OFSCs were characterized as expressing CD90, CD105, CD29, CD44, CD49b, CD49e, CD58, and HLA-ABC (Specification page 3, paragraph 0043). Furthermore, OFSCs were described as lacking the expression of CD34, CD133, CD31, CD106, CD146, CD45, CD14, and CD117 (Specification page 3, paragraph 0044). Ho teaches that OFSCs have multi-lineage differentiation capability and may be used for tissue regeneration for degenerative diseases or injury (Specification page 4, paragraph 0048; Claim 11).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating SCA taught by Jin et al, Golpanian et al, and Srijya et al and replace UCMSCS with OFSCs. One of ordinary skill in the art would have been motivated to try additional MSC subtypes for the treatment of SCA, as MSCs derived from multiple tissues, including adipose tissue, have been demonstrated therapeutic efficacy in the treatment of poly Q diseases, as taught by Jin et al, Siska et al, and Lee et al 2009. One of ordinary skill would have a reasonable expectation of success as MSCs were known to promote the repair of CNS tissue, as taught by Jin et al and Siska et al. Therefore, one of ordinary skill in the art would expect that the administration other MSC subtypes, such as those from alternative sources, would similarly promote CNS repair.

Claims 1 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. Curr Neurovasc Res. 2013;10(1):11-20 (NPL reference 2 of the IDS filed 05/12/2021, hereinafter referred to as Jin et al) in view of Golpanian et al. Stem Cells Transl Med. 2016;5(2):186-191 (hereinafter referred to as Golpanian et al) and Srijaya et al. J Transl Med. 2014;12:243 (hereinafter referred to as Srijaya et al) as applied to claim 1 above, and further in view of Siska et al. Front Neurosci. 2015;9:247 (hereinafter referred to as Siska et al).
The teachings of Jin et al, Golpanian et al, and Srijaya et al regarding the limitations of claim 1 have been discussed previously.
Regarding claims 11 and 12- Jin et al further teaches that there is no consensus regarding the optimal dose of stem cells or the optimal route for treatment (Discussion, paragraph 04). They teach that additional studies are required to enhance the beneficial effects of UCMSC transplantation, specially determining the most suitable periods of treatment, dose of MSCs, and route of administration (Discussion, paragraph 04 and 08).
However, Jin et al, Golpanian et al, and Srijaya et al fail to teach wherein the local administration is intrabrain or intracranial administration (claim 11) or intracranial administration (claim 12).
Siska et al also teaches that poly glutamine diseases are fatal neurological disorders that affect the CNS and are caused by CAG repeats disease genes (Abstract). They teach that novel therapeutic approaches focus on the development of cell replacement therapies that either replace the damaged neurons directly, or activate endogenous neurogenesis in the brain (Stem cell-based therapies of polyQ diseases, paragraph 02). Furthermore, Siska et al teaches that MSCs exert neuroprotective effects in rodent models of neurodegenerative disease, are highly proliferative, and express low levels of major histocompatibility complex antigens, which may result in a lower risk of graft rejection (Stem Cell-based therapies of polyQ diseases, paragraph 06).  Additionally, they teach that several lines of evidence Stem cell-based therapies of polyQ diseases, paragraph 09). It is thought that MSC elicit these effects either by direct communications with CNS cell types or from the delivery of trophic factors (Stem cell-based therapies of polyQ diseases, paragraph 09). Siska et al teaches that several studies using different types of MSCs (particularly bone marrow and umbilical cord-derived) have demonstrated the therapeutic benefit of MSC cell types (Table 1; Stem cell-based therapies of polyQ diseases, page 3-5). Lastly, SIska et al teaches that therapeutic effects were achieved through the administration of MSCs via several methods including, striatal transplantation (i.e. intracranial administration), intrathecal injection, intravenous injection, transplantation into the cerebellum (i.e. intracranial), and retro-orbital sinus injection (Table 1; Stem cell-based therapies of polyQ diseases, page 3-5).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating SCA taught by Jin et al, Golpanian et al, and Srijaya et al to include the administration of UCMSCs by intrabrain or intracranial administration. One of ordinary skill in the art would have been motivated to try additional modes of administration as Jin et al teaches that the optimal route of administration needs to be determined, and Siska et al teaches that intracranial administration of MSCs has resulted in therapeutic benefits. One of ordinary skill would have a reasonable expectation of success as Siska et al teaches that multiple modes of administration, including intracranial administration, have demonstrated therapeutic efficacy in the treatment of polyQ diseases.
Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. Curr Neurovasc Res. 2013;10(1):11-20 (NPL reference 2 of the IDS filed 05/12/2021, hereinafter referred to as Jin et al) in view of Golpanian et al. Stem Cells Transl Med. 2016;5(2):186-191 (hereinafter referred to as Golpanian et al) and Srijaya et al. J Transl Med. 2014;12:243 (hereinafter referred to as Srijaya et al) as applied to claim 1 above, and further in view of Kim et al. Ann Rehabil Med. 2011;35(6):772-780 (hereinafter referred to as Kim et al).
The teachings of Jin et al, Golpanian et al, and Srijaya et al regarding the limitations of claim 1 have been discussed previously.
However, Jin et al, Golpanian et al, and Srijaya et al fail to teach wherein after the first treatment cycle, if the subject maintains a SARA score higher than 5 for one month, the subject receives a subsequent treatment cycle (claim 14).
Kim et al investigated the usefulness of the Scale for the Assessment and Rating of Ataxia (SARA) in ataxic stroke patients (Abstract). They teach that ataxia is recognized as one of various signs and symptoms, which may occur in a number of neurological diseases, and often has both clinical and anatomical diagnostic significance (Introduction, paragraph 01). Ataxia is important not only for motor functions, but also for the performance of daily living activities (Introduction, paragraph 01). As such, accurate assessment of ataxia after stroke is required to provide patients with an appropriate supplementary tool for walking, to determine the most effective treatment, and to identify safe and unsafe activities (Introduction, paragraph 01). Furthermore, while the International Cooperative Ataxia Rating Scale (ICARS) has been widely used for assessing the severity and treatment effectiveness of cerebellar ataxia, the daily use of this scale is difficult due to the large number of assessment items (Introduction, paragraph 02). The SARA rating scale, which has fewer assessment items, has been proposed as an alternative to the ICARS scale and may be advantageous due to the ease of daily assessment (Introduction, paragraph 02). Kim et al further teaches that the SARA rating scale correlates well with the Korean Modified Barthel Index, which is a current tool for the assessment of performance in daily living activities (Discussion, paragraph 04). They teach the use of SARA to establish scores related to four gait activities associated with various degrees of independence in the performance of daily living activities (Discussion, paragraph 06). Kim et al teaches that the analysis of performance on daily living Abstract; Discussion, paragraph 06). Lastly, Kim et al teaches that the SARA can be a clinically valuable tool for both the assessment of ataxia and for rehabilitation planning (Conclusion, page 778).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating SCA taught by Jin et al, Golpanian et al, and Srijaya et al to include the use of a SARA scale to guide treatment administration. One of ordinary skill in the art would have been motivated to do so to have a meaningful method to assess the impact of therapy on the level of ataxia and impact on daily living activities, as taught by Kim et al. One of ordinary skill would have a reasonable expectation of success as Kim et al teaches that the SARA rating scale was effective in assessing ataxia in stroke patients. Therefore, one of ordinary skill would have a reasonable expectation that such a rating scale would similarly be effective in measuring ataxia in other neurological diseases.
Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. Curr Neurovasc Res. 2013;10(1):11-20 (NPL reference 2 of the IDS filed 05/12/2021, hereinafter referred to as Jin et al) in view of Golpanian et al. Stem Cells Transl Med. 2016;5(2):186-191 (hereinafter referred to as Golpanian et al) and Srijaya et al. J Transl Med. 2014;12:243 (hereinafter referred to as Srijaya et al) as applied to claim 1 above, and further in view of Zhang et al. Stem Cell Res Ther. 2015:6:234 (hereinafter referred to as Zhang et al).
The teachings of Jin et al, Golpanian et al, and Srijaya et al regarding the limitations of claim 1 have been discussed previously.
However, Jin et al, Golpanian et al, and Srijaya et al fail to teach wherein the stem cells can be co-administered with one or more additional therapeutic agents or in connection with another therapeutic intervention, either simultaneously or sequentially in any order (claim 16).
Zhang et al teaches that co-application of MSCs with immunosuppressants increase their protective effects compared with their separate application (Combined application with immunosuppressants, page 4; Table 1).  The addition of an immunosuppressant improves the effects of MSCs by prolonging their survival time in allograft organ transplantation and, additionally, MSCs can decrease the side effects of the immunosuppressant (Combined application with immunosuppressants, page 4). Zhang et al further teaches that the fate of allogeneic MSCs is tightly influenced by the microenvironment in which the cells encounter (Method of cell engineering, paragraph 01). Intracellular depots can be generated to provide controlled microenvironments for MSCs, such as the continuous release of drugs or cellular factors that affect homing, viability, and differentiation of MSCs (Method of cell engineering, paragraph 01). For instance, the addition of a biodegradable hydrogel that slowly released prostaglandin E2 at the cell implantation site prevented rejection of implanted allogenic MSCs (Method of cell engineering, paragraph 02). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating SCA taught by Jin et al, Golpanian et al, and Srijaya et al to include an additional therapeutic agent such as an immunosuppressant or cell carrier. One of ordinary skill in the art would have been motivated to do so to improve the protective and restorative effects of MSCs, as taught by Zhang et al. One of ordinary skill would have a reasonable expectation of success as methods for the administration of immunosuppressants and hydrogels in combination with MSCs were known in the art prior to the effective filing date of the claimed invention.


Conclusion
Status of the claims
Claims 1-16 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670. The examiner can normally be reached Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/A.J/               Examiner, Art Unit 1632                                                                                                                                                                                         
/RAM R SHUKLA/               Supervisory Patent Examiner, Art Unit 1635